DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/10/2020.  Claims 1-7, 9-10, 12-17, 19-20, 22, and 24-29 are still pending in the application.

Information Disclosure Statement
The information disclosure statements filed 09/24/2020 and 10/30/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-10, 12-17, 19-20, 22, and 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 9,814,058. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘058 Patent Claim 4 Claims
A method of wireless communication operable at a subordinate entity for communicating with a scheduling entity over a carrier comprising a plurality of subframes, the method comprising:
A method of wireless communication in a synchronous network for a scheduling entity to communicate with a set of one or more subordinate entities utilizing a time division duplex (TDD) carrier, wherein the TDD carrier comprises a subframe, the method comprising:




receiving a reference signal in a reference signal portion of a subframe; and
receiving a pilot signal  in a pilot portion of the subframe; and
receiving control information in a control information portion of the subframe that is subsequent to the reference signal portion of the subframe, wherein a duration of the reference signal portion is less than a duration of a full symbol in the subframe.
acknowledged (ACK)/not acknowledged (NACK) signal  in an ACK portion of the subframe, the ACK portion being subsequent to the pilot portion of the subframe, guard period portion is a duration of one symbol in the subframe.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 4 of the ‘058 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious as following:
	Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  Such difference is deemed obvious to those skilled in the art of claim drafting to do so with a motivation to seek a well-rounded protection for a disclosed invention.
	Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Unfortunately, it has been held that the omission of an element and its function is an obvious expedient if the remaining 
	Dependent claims 2-6 are deemed obvious over the dependent claims 2-8 of the ‘058 patent for the same rationales applied to base claim 1 as discussed above.
	Group claims 7, 9-10, 12 and 25 are deemed obvious over group claims 9-16 for the same rationales applied to group claims 1-6 as discussed above.
	Group claims 13-17 and 26-28 are apparatus claims drafting in a means plus function format having limitations variously and essentially mirrored group claims 7, 9-10, 12 and 25, respectively.  Thus, they are deemed obvious over group claims 9-16 of the ‘058 patent for the same rationales applied to group claims 7, 9-10, 12 and 25 of the instant application as discussed above.
	Group claims 19, 20, 22, 24, and 29 call for computer executable code having limitations variously and essentially mirrored method claims 1-6, respectively.  Thus, they are deemed obvious over group claims 1-8 for of the ‘058 patent for the same rationales applied to group claims 1-6 of the instant application as discussed above.

Claims 1-7, 9-10, 12-17, 19-20, 22, and 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-25 of U.S. Patent No. 10,440,726. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.





Instant Application Claim 1 Claims
‘726 Patent Claim 2 Claims
A method of wireless communication operable at a subordinate entity for communicating with a scheduling entity over a carrier comprising a plurality of subframes, the method comprising:
A method of wireless communication operable at a subordinate entity for communicating with a scheduling entity over a carrier comprising a plurality of subframes, the method comprising:
receiving a reference signal in a reference signal portion of a subframe; and
receiving control information in a control portion of a subframe, the control information corresponding to data information within the subframe;
receiving control information in a control information portion of the subframe that is subsequent to the reference signal portion of the subframe, wherein a duration of the reference signal portion is less than a duration of a full symbol in the subframe.
receiving the data information in a data portion of the subframe;

;

the pilot portion of the subframeis less than a duration of a full symbol in the subframe, a.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 2 of the ‘726 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious as following:
	Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  Such difference is deemed obvious to those skilled in the art of claim drafting to do so with a motivation to seek a well-rounded protection for a disclosed invention.

	Dependent claims 2-6 are deemed obvious over the dependent claims 2-5 of the ‘726 patent for the same rationales applied to base claim 1 as discussed above.
	Group claims 7, 9, 10, 2 and 25 are deemed obvious over group claims 21-25 for the same rationales applied to group claims 1-6 as discussed above.
	Group claims 13-17 and 26-28 are apparatus claims drafting in a means plus function format having limitations variously and essentially mirrored group claims 7, 9, 10, 2 and 25, respectively.  Thus, they are deemed obvious over group claims 21-25 for of the ‘726 patent for the same rationales applied to group claims 7, 9, 10, 2 and 25 of the instant application as discussed above.
	Group claims 19, 20, 22, 24, and 28 call for computer executable code having limitations variously and essentially mirrored method claims 1-6, respectively.  Thus, they are deemed obvious over group claims 1-5 for of the ‘726 patent for the same rationales applied to group claims 1-6 of the instant application as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 12-17, 19-20, 22, and 24-29  rejected under 35 U.S.C. 103 as being unpatentable over Levanen et al, (Radio Interface Design for Ultra-Low Latency Millimeter-Wave Communications in 5G Era, IEEE, 7 pages, December 2014) (hereinafter “Levanen”) in view of Liu et al (US 10,003,986) (hereinafter “Liu”).
claim 1, in accordance with Levanen reference entirety, Levanen teaches a method of wireless communication operable at a subordinate entity for communicating with a scheduling entity over a carrier (page 1420, Section I. Introduction, it is disclosed next evolution of wireless communications is to provide large variety of services in D2D communication, MMC, UDN, and URC. Page 1421 and thereinafter, Section B. Proposed mm-Wave 5GETLA Frame Design and Fig. 1 depicts the frame (subframe) for providing the variety of services.  It is also disclosed thereat mm-wave local area base station (mm-LABS) and UE.  The mm-LABS is corresponding to the claimed “scheduling entity” and the UE is corresponding to the “subordinate entity”) comprising a plurality of subframes (Fig. 1), the method comprising: .
	receiving a reference signal (Fig. 1; DLCRS/synch) in a reference signal portion of a subframe (Fig. 1; DLCRS and page 1422, left column, first paragraph and thereinafter, it is disclosed downlink common reference symbol (DLCRS)); and 
	receiving control information (DLCCH) in a control information portion of the subframe that is subsequent to the reference signal portion of the subframe (Fig. 1; DLCCH and page 1422, left column, third paragraph and thereinafter, it is disclosed after the DLCRS we have the DLCCH which is used to indicate the scheduled UED and convey scheduling information). 
	It appears that Levanen fails to further explicitly teach the claimed limitation of “wherein a duration of the reference signal portion is less than a duration of a full symbol in the subframe.”  However, such limitation lacks thereof from Levanen’s teaching is well-known in the art and taught by Liu.
Liu, Abstract and thereinafter), comprising, among other things, the limitation of “wherein a duration of the reference signal portion is less than a duration of a full symbol in the subframe” (Liu, Fig. 12B; VDRS and col. 26, lines 30-32 and thereinafter, it is disclosed a frame 1202 for VDRS (variable duration reference signal) is provided in FIG. 12B, which shows that the VDRS can be shorter than one OFDM symbol duration).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Levanen’s reference signal with Liu’s variable duration reference signal to arrive the claimed invention.  A motivation for doing so would be to overcome the shortfalls of the existing wireless communications system as well as increasing in data capacity (Liu; col. 1, lines 20-36 and thereinafter).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above, Levanen in view of Liu also discloses wherein a duration of the control information portion (DLCCH) of the subframe (Levanen; Fig. 1), is less than a duration of a full symbol in the subframe (Levanen; page 1421, section A, right column, it is disclosed the two proposed numerologies having durations 31.5 ns and 162.8 ns.  In addition, page 1422, subsection Downlink Logical Channel Design for mm-Wave 5GETLA, left column and thereinafter, it is also discussed the DLCRS duration is the Zadoff-Chu sequences of length Nzc of less than 2164 or 2348.  As discussed thereat, the duration of the DLCRS and DLCCH are less than a full duration of a full symbol in the subframe. Or Liu, Fig. 12B; VDRS and col. 26, lines 30-32 and thereinafter, it is disclosed a frame 1202 for VDRS (variable duration reference signal) is provided in FIG. 12B, which shows that the VDRS can be shorter than one OFDM symbol duration). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Levanen’s reference signal with Liu’s variable duration reference signal to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above, Levanen in view of Liu also discloses wherein a total duration of the reference signal portion (DLCRS) and the control information portion (DLCCH) of the subframe is greater than or equal a duration of a full symbol in the subframe (Levanen; page 1421, section A, right column, it is disclosed the two proposed numerologies having durations 31.5 ns and 162.8 ns.  In addition, page 1422, subsection Downlink Logical Channel Design for mm-Wave 5GETLA, left column and thereinafter, it is also discussed the DLCRS duration is the Zadoff-Chu sequences of length Nzc of less than 2164 or 2348.  As discussed thereat, the duration of the DLCRS and DLCCH are different from each other.  Or Liu; Fig. 12A and col. 26, lines 13-29 and thereinafter, it is disclosed the node can transmit the VDRS till the start of the next subframe). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Levanen’s reference signal with Liu’s variable duration reference signal to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 4, in addition to features recited in base claim 3 (see rationales discussed above, Levanen in view of Liu also discloses wherein the reference signal Levanen; page 1421, Section A, right column, it is also discussed two proposed numerologies differ mainly in the CP duration chosen to cover expected channel RMS delay spreads and in the FFT size to include TCP= 31.5 ns and TCP=162.8 ns.  The two CP durations of 31.5 ns and 162.8 ns are equated to corresponding to the claimed first CP and second CP, respectively). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Levanen’s reference signal with Liu’s variable duration reference signal to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above, Levanen in view of Liu also discloses receiving the data information (DLDMRS/DLCSIRS) in a data portion (DLDCH) of the subframe (Fig. 1), wherein the control information corresponds to the data information within at least a first symbol and a last symbol in the data portion of the subframe; and transmitting ACK/NACK information (HARQ) in an ACK portion (HARQ include in the DLCCH) of the subframe that is subsequent to the last symbol in the data portion of the subframe (Fig. 1), wherein the reference signal portion (DLCRS), the control information portion (DLCCH), the data portion (DLDCH), and the ACK portion (HARQ included in DLCCH) are contained in the same subframe (Fig. 1) (Levanen; page 1422, left column, it is disclosed in verbatim that “After the DLCRS we have the DLCCH, which is used to indicate the scheduled UE and convey scheduling information related to, i.e., the used MCS, possible time-to-sleep before next possible allocation, or stay-active command even though other UEs would be served in the following frames. The DLCCH includes also HARQ and RACH ACKs. The DLCCH is either single link or can be directed towards multiple UEs based on spatial division multiple access (SDMA) principles. If SDMA is used, the maximum per-UE BF SNR gain is reduced and the DLCCH should be very robust to tolerate possible defects of the mm-wave channel. We have assumed that the amount of control data per frame would be around 100 bits, including the prementioned scheduling information and in addition HARQ acknowledgments (ACKs), detected RACH sequence index, time-to-schedule for current RACH request and timing advance (TA) that should be used by currently served UE in the UL.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Levanen’s reference signal with Liu’s variable duration reference signal to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 6, in addition to features recited in base claim 5 (see rationales discussed above, Levanen in view of Liu also discloses wherein at least a portion of the data information in the data portion (DLDCH) utilizes symbols having a duration of a full symbol in the subframe (Levanen; page 22, right column, it is also disclosed in verbatim that “The DLCSIRS and DLDMRS together with DL data channel (DLDCH) are included in the DL shared channel (DLSCH). The duration of the DLSCH can be adapted per frame basis to be from 0 to 71 symbols, depending on the desired DL-UL allocation.”).

	As per group claims 7, 9-10, and 12, the claims call for an apparatus having limitations variously and essentially mirrored method steps of method claims 1-6. Thus, they are deemed obvious by Levanen in view of Liu for the same rationales applied to method claims 1-6 as discussed above.
	As per group claims 13-17 and 26-28, the claims call for an apparatus having limitations drafted in a means plus function format and variously and essentially mirrored method steps of method claims 1-6.  Thus, they are deemed obvious by Levanen in view of Liu for the same rationales applied to method claims 1-6 as discussed above.
	As per group claims 19-20, 22, 24, and 29, the claims call for computer executable codes having limitations variously and essentially mirrored method steps of method claims 1-6, respectively. Thus, they are deemed obvious by Levanen in view of Liu for the same rationales applied to method claims 1-6 as discussed above. As per claim 29, with the additional limitation of taken into account a propagation delay between the entities is also discussed by Levanen on page 1423, left column, lines 8-9 and thereinafter.  As a result, the claim is deemed obvious over Levanen in view of Liu for the same rationale discussed above.

Response to Arguments
Applicant’s arguments with respect to the obviousness-type double patenting rejection to claims have been considered but not overcome because the terminal disclaimers have not been filed.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 05, 2021